EXECUTION COPY CONFIDENTIAL PURCHASE AND SALE AGREEMENT BY AND AMONG GLOBE METALS ENTERPRISES, INC., CORE METALS GROUP HOLDINGS LLC AND THE SELLERS SET FORTH HEREIN DATED MARCH 26, 2010 TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.1. Definitions 1 Section 1.2. Additional Defined Terms. 10 Section 1.3. Construction. 10 Section 1.4. Annexes and the Sellers Disclosure Letter 11 Section 1.5. Knowledge 11 ARTICLE II SALE OF UNITS Section 2.1. Sale of Units 12 Section 2.2. Purchase Price; Delivery of Funds; Payment of Indebtedness and Company Transaction Expenses 12 Section 2.3. Determination of Purchase Price Adjustment 13 Section 2.4. Closing; Closing Deliverables 17 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS Section 3.1. Due Organization, Good Standing and Corporate Power of Sellers 18 Section 3.2. Authorization; Noncontravention 18 Section 3.3. Ownership of Units 19 Section 3.4. Solvency 19 Section 3.5. Exclusivity of Representations 19 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 4.1. Company, Company Subsidiaries and Mexico Subsidiaries 19 Section 4.2. Authorization; Noncontravention 20 Section 4.3. Capitalization 21 Section 4.4. Consents and Approvals 22 Section 4.5. Financial Statements 22 Section 4.6. Absence of Certain Changes 23 Section 4.7. Compliance with Laws 24 Section 4.8. Permits 24 Section 4.9. Litigation 25 Section 4.10. Employee Benefit Plans 25 Section 4.11. Labor Matters 26 Section 4.12. Tax Matters 27 Section 4.13. Intellectual Property 29 Section 4.14. Broker’s or Finder’s Fee 30 Section 4.15. Material Contracts 30 Section 4.16. Environmental Matters 31 Section 4.17. Real Property; Condition of Personal Property 31 Section 4.18. Insurance 34 Section 4.19. Affiliate Transactions 34 Section 4.20. Books and Records 34 Section 4.21. Competitively Sensitive Representations 35 Section 4.22. Employee Matters 35 Section 4.23. Solvency 35 Section 4.24. 2008 Purchase Agreement 36 Section 4.25. Exclusivity of Representations 36 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER Section 5.1. Due Organization, Good Standing and Corporate Power 36 Section 5.2. Authorization; Noncontravention 36 Section 5.3. Consents and Approvals 37 Section 5.4. Broker’s or Finder’s Fee 37 Section 5.5. Funds 37 Section 5.6. Solvency 37 Section 5.7. Litigation 38 Section 5.8. Contact with Customers and Suppliers 38 Section 5.9. Investment Intent 38 Section 5.10. Investigation by Purchaser; Company’s Liability 38 Section 5.11. No Knowledge of Misrepresentation or Omission 39 Section 5.12. Affiliates 39 Section 5.13. Exclusivity of Representations 40 Section 5.14. Clean Team Members. 40 ARTICLE VI COVENANTS Section 6.1. Access to Information Concerning Properties and Records 40 Section 6.2. Confidentiality; Competitively Sensitive Information 41 Section 6.3. Conduct of the Business of the Company Pending the Closing Date 42 Section 6.4. Supplemental Information 44 Section 6.5. Reasonable Best Efforts 44 Section 6.6. Exclusive Dealing 44 Section 6.7. Antitrust Laws 45 Section 6.8. Certain Employee Matters 45 Section 6.9. Provisions in Organizational Documents. 47 Section 6.10. Public Announcements 47 Section 6.11. Notification of Certain Matters 48 Section 6.12. Preservation of Records 48 Section 6.13. Resignation of Officers and Directors 49 Section 6.14. Conflicts; Privileges 49 Section 6.15. Compliance with WARN Act and Similar Statutes 49 Section 6.16. Taxes 49 Section 6.17. Conduct 50 Section 6.18. Environmental Obligations 50 Section 6.19. Mexico Distributions 50 ARTICLE VII CONDITIONS PRECEDENT Section 7.1. Conditions to the Obligations of Each Party 51 Section 7.2. Conditions to the Obligations of Purchaser 51 Section 7.3. Conditions to the Obligations of Sellers 52 Section 7.4. Frustration of Closing Conditions 53 ARTICLE VIII TERMINATION AND ABANDONMENT Section 8.1. Termination 53 Section 8.2. Effect of Termination 54 ARTICLE IX MISCELLANEOUS Section 9.1. Fees and Expenses 54 Section 9.2. Extension; Waiver 54 Section 9.3. Notices 54 Section 9.4. Entire Agreement 55 Section 9.5. Release 55 Section 9.6. Binding Effect; Benefit; Assignment 56 Section 9.7. Sellers’ Representative 57 Section 9.8. Dispute Resolution 57 Section 9.9. Survival 59 Section 9.10. Amendment and Modification 59 Section 9.11. Counterparts 59 Section 9.12. Applicable Law 59 Section 9.13. Severability 59 Section 9.14. Specific Enforcement 60 Section 9.15. Waiver of Jury Trial 60 Section 9.16. Rules of Construction 60 Section 9.17. Headings 60 Section 9.18. Time of the Essence 60 EXHIBITS Exhibit AEscrow Agreement Exhibit BParent Guarantee Exhibit CSample Power Invoice ANNEXES Annex AAdditional Defined Terms Annex BForm of Joinder Annex CCompetitive Businesses and Products Annex DAcknowledgement Annex EForm of Unit Power PURCHASE AND SALE AGREEMENT This PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated March 26, 2010 by and among Globe Metals Enterprises, Inc. (“Purchaser”), a corporation organized under the Laws of the State of Delaware, Core Metals Groups Holdings LLC (the “Company”), a limited liability company organized under the Laws of the State of Delaware and each of the Persons identified on Section 4.3(a) of the Sellers Disclosure Letter as a holder of units of limited liability company interests of the Company (each a “Seller,” collectively, “Sellers”). W I T N E S S E T H: WHEREAS, Sellers own, beneficially and of record, all of the issued and outstanding units of limited liability company interests of the Company (as more particularly described in Section 4.3) (collectively, the “Units”); WHEREAS, Sellers desire to sell, and Purchaser desires to purchase, the Units pursuant to this Agreement; and WHEREAS, it is the intention of the parties hereto that, upon consummation of the purchase and sale of the Units pursuant to this Agreement, Purchaser shall own all of the issued and outstanding units of limited liability company interests of the Company. NOW, THEREFORE, in consideration of the premises and of the mutual covenants, representations, warranties and agreements herein contained, the parties, intending to be legally bound, agree as follows: ARTICLE I DEFINITIONS Section 1.1.Definitions When used in this Agreement, the following terms shall have the respective meanings specified therefor below. “Accounts Receivable” means all accounts, accounts receivable, notes, notes receivable, trade receivables, bonds, commissions, and other receivables and rights to payment of the Company and the Company Subsidiaries, in each case calculated in accordance with the policies and principles set forth on Section 1.1(b) of Sellers Disclosure Letter. “Action” shall mean any action, complaint, petition, suit, arbitration or other proceeding, whether civil or criminal, at law or in equity, before any Governmental Entity relating to this Agreement or the transactions contemplated hereby. “Affiliate” of any Person shall mean any Person directly or indirectly controlling, controlled by, or under common control with, such Person; provided, that, for the purposes of this definition, “control” (including, with correlative meanings, the terms “controlled by” and “under common control with”), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by Contract or otherwise. “Antitrust Authorities” shall mean the Federal Trade Commission, the Antitrust Division of the United States Department of Justice, the attorneys general of the several states of the United States and any other Governmental Entity having jurisdiction with respect to the transactions contemplated hereby pursuant to applicable Antitrust Laws. “Antitrust Laws” shall mean the Sherman Act, as amended; the Clayton Act, as amended; the Federal Trade Commission Act, as amended; and all other federal, state and foreign statutes, rules, regulations, orders, decrees, administrative and judicial doctrines and other laws that are designed or intended to prohibit, restrict or regulate actions having the purpose or effect of monopolization or restraint of trade, including, but not limited to, the Competition Act (Canada). “Assets” means all of Company’s and Company Subsidiaries’ right, title, and interest in and to all of the assets, properties and rights of every nature, kind and description, tangible and intangible (including goodwill), whether real, personal or mixed, whether accrued, contingent or otherwise and whether now existing or acquired prior to Closing, relating to or used or held for use in the operation of the Business. “Business” means the entirety of the principal activities in which the Company and Company Subsidiaries are currently engaged, including without limitation the manufacture and sale of ferrovanadium, ferromolybdenum, ferrosilicon, fluorspar, and fluxes. “Business Day” shall mean any day except a Saturday, a Sunday or any other day on which commercial banks are required or authorized to close in New York, New York. “Cash and Cash Equivalents” shall mean cash, checks, money orders, marketable securities, short-term instruments and other cash equivalents, funds in time and demand deposits or similar accounts, cash security deposits and other cash collateral posted with vendors, landlords and other parties, and any evidence of indebtedness issued or guaranteed by any Governmental Entity. “Claims” shall mean any and all actions, causes of action, choses in action, complaints, defenses, administrative proceedings, investigations, suits, claims, proceedings or demands of any nature whatsoever, whether known or unknown, in law, equity or otherwise. “Clean Team Members” shall mean Stephen Lebowitz, Brett Young, Adam Shulman, Mal Appelbaum, Arden Sims, Alan Kestenbaum, Arent Fox LLP and KPMG LLP. “Closing Cash” shall mean the aggregate book balance of Cash and Cash Equivalents of the Company and the Company Subsidiaries calculated in accordance with GAAP applied on a basis consistent with the preparation of the Financial Statements as of 11:59 P.M. on the Business Day immediately prior to the Closing Date, if any. “Closing Indebtedness” shall mean the aggregate amount outstanding of Indebtedness of the Company and its Subsidiaries as of 11:59 pm on the Business Day immediately prior to the Closing Date. “COBRA” shall mean Section 4980B of the Code and part 6 of subtitle B of Title I of ERISA. “Code” shall mean the United States Internal Revenue Code of 1986, as amended, and the regulations promulgated and the rulings issued thereunder. “Company LLC Agreement” shall mean that certain Amended and Restated Limited Liability Company Agreement of the Company, dated as of December 4, 2009. “Company Transaction Expenses” shall mean (a) all expenses of the Company and the Company Subsidiaries incurred or to be incurred (prior to and through the Closing Date) in connection with the negotiation, preparation and execution of this Agreement and the consummation of the transactions contemplated hereby and the Closing, including fees and disbursements of attorneys, accountants and other advisors and service providers, payable by the Company or the Company Subsidiaries (prior to and through the Closing Date) pursuant to Section 9.1 and which have not been paid as of the Closing Date, and (b) the Success Top-up Bonuses and accrued Employee Incentive Bonuses, in each case, to the extent not paid by the Company as of 11:59 pm on the Business Day immediately prior to the Closing Date; provided, that Indebtedness Consent Expenses shall not constitute, or be included in the calculation of, Company Transaction Expenses. “Contract” shall mean any agreement, contract or instrument, whether written or oral, including all amendments thereto. “Contract Purchase
